DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the applicants’ RCE application filed on January 21, 2021 and wherein the Applicant has amended claims 1-2, 5, 7-8, cancelled claims 4, 10, and claims 3, 9 remained withdrawing status. 
In virtue of this communication, claims 1-3, 5-9 are currently pending in this Office Action.
With respect to the objection of drawings due to formality issue about the claimed feature “specific object”, as set forth in the previous Office Action, the Applicant’s argument, see the last paragraph of page 6 and paragraph 1-2 of page 7 in Remarks filed on January 21, 2021 and wherein the claimed “specific object” is interpreted as the “user”, has been fully considered and the argument is persuasive. Therefore, the objection of drawings due to the formality issue about the claimed feature “specific object”, as set forth in the previous Office Action, has been withdrawn.
The Office appreciates the explanation of the amendment and analyses of the prior arts, and however, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993) and MPEP 2145.

Examiner Comment
Claims 3 and 9 are withdrawn in the claim submitted on January 21, 2021. A complete reply to a future final office action must include cancellation of non-elected claims or other appropriate action (37 CFR 1.144). See MPEP § 821.01.

Specification
The text of those sections of Title above not included in this action can be found in a prior Office action.
The specification replacement sheet as to amendment of paragraph [0038] (USPGPub 20200304933 A1, hereinafter while referred to paragraphs of the application) reads “a variation of a space transfer function (∆RXab, ∆RYab, ∆RZab, ∆RWab) to the audio data (XA, YA, ZA, WA) to produce a variation of a space transfer function (XA+∆RXaa’, YA+∆RYaa’, ZA+∆RZaa’, WA+∆RWaa’), which may be confusing because it is unclear whether “a variation of a space transfer function” is (∆RXab, ∆RYab, ∆RZab, ∆RWab) or is (XA+∆RXaa’, YA+∆RYaa’, ZA+∆RZaa’, WA+∆RWaa’). 
While rewriting to “a variation of a space transfer function (∆RXab, ∆RYab, ∆RZab, ∆RWab)” as specification amendment of paragraph [0038], other paragraphs of the application specification shall also be amended accordingly, e.g., but not limited to, para [0027], [0035], [0037], [0039], etc. Note: while rewriting to “a variation of a space transfer function (∆RXab, ∆RYab, ∆RZab, ∆RWab)” as the specification amendment of paragraph [0038] in the replacement sheet submitted on January 21, 2021, the application reads such “a variation of a space transfer function” is also “difference of audio data” as such “difference variation ∆RXab between the X channel data XA and the X channel data XB” and similar ∆RYab,  ∆RZab, and ∆RWab (para [0029]), Xab, ∆RYab, ∆RZab, ∆RWab)” is the same term as “difference of audio data” between different positions.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of the second paragraph of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-3, 5-9 are rejected under 35 U.S.C. 112, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 recites “when the specific object moves to a second position, calculate movement information of the specific object according to the first position and the second position”, and further recites “calculates the movement information of the first position and the second position”, which is confusing because it is unclear whether “movement information” is of “the first position and the second position” or is of the “specific object” and thus, renders claim indefinite. Claim 1 further recites “obtain first audio data of a specific object corresponding to a first position” and further recites “the microphone array records the first audio data in the first position”, which is further confusing because it is unclear whether “first audio data” is of “a specific object” or is of “microphone array” and further renders claim indefinite. Note: it appears “specific object”, according to the specification, represents an embodiment (specification, para [0024] in USPGPub 20200304933 A1, hereinafter), while the Claims 2-3, 5-6 are rejected due to the dependencies to claim 1.
Claim 7 is rejected for the at least similar reasons as discussed in claim 1 above because claim 7 recites similar deficient features as recited in claim 1, for example, claim 7 recites “movement information of the specific object” and further recites “movement information of the first position and the second position” and claim 7 further recites “obtain first audio data of a specific object” and “recording the first audio data in the first position by a microphone array”, etc. Claims 8-9 are rejected due to the dependencies to claim 7.
Claim 3 further recites “search the space transfer database for a space transfer function that corresponds to the movement information, apply the space transfer function to the first audio data” and the parent claim 1 recites “stores the space transfer function in the space transfer database” which is confusing because it is whether “the space transfer function” herein is referred back to “a space transfer function that corresponds to the movement information” as recited in claim 3 or “a space transfer function” generated “corresponding to the movement information” as recited in parent claim 1 and thus, renders claim indefinite. Claim 3 further recites “the processor adjusts phase, loudness or frequency of the first audio data to generate the sound output of the specific object that corresponds to the second position” which is further confusing because while “specific object” is referred to a user or similar (see paragraph 1-2 of page 7 in Remarks filed on January 21, 2021), it is unclear what the claimed “sound output of the specific object” is and it is unclear whether “specific object” (the user) speaks out the same sound of the adjusted or processed “first audio data” so that “sound output” from the user or modified “first audio data” by adjusting “phase, loudness, or frequency of the first audio 
Claim 9 is rejected for the at least similar reason as described in claim 3 above since claim 9 recites the similar deficient features as recited in claim 3.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Yeh (US 20050147261 A1) and in view of reference Skuruls (US 20090103741 A1).
Claim 1: Yeh teaches a sound processing system (title and abstract, ln 1-13 and a system in figs. 9-10 and method in fig. 11), comprising:
a storage device (computer 112, 106 in fig. 9 and greater processing and storage efficiencies and p.4, para 35 and thus, a storage device is inherency for the computer to store HRTF database 214 in fig. 10 and adjustable HRTF database 214 in fig. 11), configured to store a space transfer database (HRTF database 214 in fig. 10 and 214 in fig. 11); 

a processor (a processor for modifying spatial filters based on the audio source spatial data set and p.3, para 19), configured to
obtain first audio data of a specific object (speaker 102 and the sound location 728 in fig. 9) corresponding to a first position (recorded speaker’s voice for the first location of the microphone array in a source-to-microphone relative spatial data 711 and voice data picked by the microphone array as data packets transmitted over network and p.4-5, para 38 and the perceived sound image at a position 728 in fig. 9 and p.4-5, para 38), 
when the specific object moves to a second position (relative movement of the speaker to a second location represented by a vector 902 by which the speaker moved in fig. 9 and the sound location moving from the position 728 to a position 912 in fig. 9 and p.4-5, para 38 and inherently equivalent to a relative movement of microphone with respect to the speaker in fig. 9, e.g., the speaker array 402 relatively moving from front left of the speaker to front right of the speaker in fig. 9), 
wherein the microphone array records the first audio data in the first position (e.g., while the speaker is at location 102 and the microphone array is at the front-left of the speaker in fig. 9), after the microphone array records the first audio data in the first position, the microphone array moves to the second position to record a second audio data (while the speaker is moving to another 102 position along the vector 902 in fig. 9 and inherently, being equivalent to relatively moving the microphone array to the front-
However, Yeh does not explicitly teach wherein the microphone array physically moves to the second position to record a second audio data and does not explicitly teach storing the space transfer function in the space transfer database.
Skuruls teaches an analogous field of endeavor by disclosing a sound processing system (title and abstract, ln 1-22 and a system in fig. 1) and wherein an acoustic sensor is disclosed 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the acoustic sensor and the storage device and wherein the microphone array physically moves to the second position to record the second audio data and storing the space transfer function in the space transfer database, as taught by Skuruls, to the storage device and the microphone array of the sound processing system, as taught by Yeh, for the benefits discussed above.
Claim 7 has been analyzed and rejected according to claim 1 above.

Claims 2, 5-6, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Yeh (above) and in view of references Skuruls (above) and Stein (US 20190313200 A1).
Claim 2: the combination of Yeh and Skuruls further teaches all the elements of claim 2, according to claim 1 above, including the first audio data picked by the microphone array having three-dimensional array to have 3D audio signals representing HRTFs, i.e., X-Y-Z audio data channels (Yeh, para [0037]), except wherein a first W channel data.
Stein teaches an analogous field of endeavor by disclosing a sound processing system (title and abstract, ln 1-12 and a system in fig. 3A-3C and figs. 14-17 and measuring HRTF via probe microphones and interpolating to approximate an HRTF, p.2, para 15 and p.6, para 71-75 and fig. 2A-2C) and wherein the sound processing system is suitable for application in Ambisonic format (applied to the WXYZ input audio signals in figs. 15-17) and a first audio data includes first X channel data, first Y channel data, first Z channel data, and a first W channel data (including WXYZ signals at a value of pair [θ, φ], para [0104-0107]) and wherein the second audio data includes a second X channel data, a second Y channel data, a second Z channel data , and a second W channel data (the WXYZ signals at another value of pair [θ, φ], para [0104-0107]) for benefits of achieving an improvement of sound effects by inducing a component of sound depth perception (p.3, para 52) in the multichannel surround sound sources (p.2, para 11). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied wherein the sound processing system is suitable for application in Ambisonic format and wherein the first audio data includes first X channel data, first Y channel data, first Z channel data, and the first W channel data, as taught 
Claim 5 has been analyzed and rejected according to claims 1 and 2 above (applied to the second audio data disclosed by the combination of Yeh and Skuruls).
Claim 6: the combination of Yeh, Skuruls, and Stein further teaches, according to claim 5 above, wherein the parameter variations comprises a difference between the first X channel data and the second X channel data, a difference between the first Y channel data and the second Y channel data, a difference between the first Z channel data and the second Z channel data, and a difference between the first W channel data and the second W channel data (Yeh, time difference and distance difference by the vector, para [0038] and Stein, W, X, Y, Z four channels for the virtual microphone pointed to any directions, para [0104-0107]).
Claim 8 has been analyzed and rejected according to claims 7 and 2 above.

The prior art (US 20180054683 A1) made of record and not relied upon is considered pertinent to applicant's disclosure. The US US 20180054683 A1 is considered pertinent to the applicant's disclosure because it disclosed that searching a space transfer data base for a space transfer function that corresponds to a movement information, and applying the space transfer function to an audio signal and generating a sound output corresponding to the different position, which is part of the disclosures disclosed by the applicant.

Response to Arguments

Applicant's arguments filed on January 21, 2021 have been fully considered but they are not persuasive. The Examiner has thoroughly reviewed Applicants' arguments but firmly believes that the cited references reasonably and properly meet the claimed limitations.
In the response to this office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESHUI ZHANG whose telephone number is (571)270-5589.  The examiner can normally be reached on Monday-Friday 6:30am-4:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESHUI ZHANG/
Primary Examiner, Art Unit 2654